DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 3, 6, 9, 10 recite the limitation “the entire periphery”; “the adhesion strength”; “the vapor-discharging part”; “the opposite sides”; and “its side surface”, respectively.  There is insufficient antecedent basis for these limitations in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yasumuro et al (US 2009/0110785 to which reference is made, WO 2008/056690 supplied by applicant, US 8343561). 
Yasumuro teaches for claim 1: 1. A microwave container (abstract) comprising: a container main body 3 having an opening in an upper portion thereof(fig ,2); a flange part 2 formed to extend outwardly from the opening of the container main body(fig 1,2); a heat-seal part 5 formed over the entire periphery(inherent fig 1,10) of an upper surface of the flange part and heat-sealed to a film-shaped lid member 4 for sealing the opening(abstract), wherein the heat-seal part includes a first heat-seal part 8 for discharging vapor generated in the container main body by breaking the heat seal with the lid member when the vapor reaches a predetermined pressure, and a second heat-seal part 5 other than the first heat-seal part(¶¶ 10, 59, 61, 77,fig 1,5).

2. The microwave container as described in claim 1, wherein adhesion strength of the second heat-seal part is higher than that of the first heat-seal part (¶ 59).

3. The microwave container as described in claim 2, wherein the adhesion strength per unit width of the second heat-seal part is higher than that of the first heat-seal part(¶59).

4. The microwave container as described in claim 1, wherein the second heat-seal part is wider than the first heat-seal part(¶¶ 10,55,58,59,60,63,77,fig 1,5).



6. The microwave container as described in claim 1, wherein the vapor-discharging part is formed by a V-shaped portion widely opened to the outside in plan view, and seal strength of the vapor-discharging part is weakened toward a tip located inside the V-shaped portion(¶¶ 81, 61).

7. The microwave container as described in claim 1, wherein the first heat-seal part is formed by a V-shaped pattern on the middle and forms an M-shaped pattern together with a lid-opening part formed by a reversed V-shaped pattern in a part of the second heat-seal part on both sides of the first heat-seal part, the heat-seal part does not have the first heat-seal part and the lid-opening part in a portion other than the M-shaped pattern(fig 1,3,6,10).

8. The microwave container as described in claim 1, wherein the flange part is inclined while an extended end thereof points downward, and the heat-seal part is formed while an upper surface thereof is in a horizontal direction(fig 4,5).

9. The microwave container as described in claim 1, wherein the flange part has recess portions on the opposite sides (inherent fig 1,10 antecedent basis?)of the first heat-seal part in an outer area of the second heat-seal part(6,7,fig 1,9).

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See JP 2009/120247 fig 2,3,5-7 for a recess, previously supplied to applicant with translation in prior application. See JPH 10236542 and EP 3124400 supplied by applicant for width gradually increasing. See also US 2019/0210788 to applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763